Fein, J.,
dissents in a memorandum as follows: I respectfully dissent.
I would affirm the order appealed from. It is plain that, as even the description in the majority opinion demonstrates, the defendant has engaged in a studied effort to avoid disclosure of essential evidence in defiance of court orders. It failed to comply with the order of Justice Kassal dated March 8,1982, the order of Justice Ascione dated October 5, 1982, the order of Justice Wright dated May 25, 1983 and the orders of Justice Seymour Schwartz entered May 23, July 12 and September 4, 1984. As the majority opinion concedes, it may well be that defendant has now successfully precluded such discovery.
As Justice Schwartz wrote:
“Defendant shall not be permitted to profit from its repeated failures to provide court ordered discovery.
*674“If because of these delays plaintiff is unable to obtain the discovery to which she is entitled thereby jeopardizing her ability to prove her case it is proper to strike defendant’s answer so that defendant, rather than plaintiff is penalized.”
As Justice Wright noted in his order of May 25,1983, a series of calendar conferences was required to make clear to defendant its obligation to proceed. Nonetheless, it failed to comply.
There should be an end to dilatory practices with respect to discovery and disclosure. There was a proper exercise of discretion by Justice Schwartz. An appeal should not be a vehicle to escape from one’s obligations in the face of such proper exercise of discretion by Special Term. The court is now rewarding defendant for its tactics by reducing the monetary sanction and pointing the way for defendant to avoid completely its duty to comply with repeated court orders.